Orders, Supreme Court, New York County, entered, respectively, April 27 and 28, 1977, unanimously modified, on the law, to strike those portions granting leave to replead causes of action sounding in strict liability, and otherwise affirmed, without costs and without disbursements. Special Term, granting motions to dismiss causes for wrongful death as time-barred, granted leave to plead over, as indicated, in the belief that the action on the new cause would be timely. This case is based on injection of a substance into the decedent, allegedly resulting in the onset of cancer. The time of invasion of the decedent’s body, and not any later time, began the period to be measured by the Statute of Limitation, and any such cause would also be time-barred. (See Weinstein v General Motors Corp., 51 AD2d 335; Schwartz v Heyden Newport Chem. Corp., 12 NY2d 212; Schmidt v Merchants Desp. Transp. Co., 270 NY 287. Concur—Murphy, P. J., Birns, Markewich and Lynch, JJ.